Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 22, 2016

The Court of Appeals hereby passes the following order:

A17A0196. ROLF P. BARKER v. TRENA B. BARKER.

      Rolf and Trena Barker were divorced in June 2008. Rolf Barker subsequently
filed a petition for downward modification of child support in the trial court, and
Trena Barker counterclaimed for contempt of the divorce decree. The trial court
entered its final order denying Rolf Barker’s petition on March 7, 2014, then entered
its final order on the cross motions for contempt on June 20, 2014. Rolf filed a
motion for new trial, which the trial court denied. Rolf then filed his notice of appeal.
However, we lack jurisdiction.
      The Georgia Supreme Court has jurisdiction over all divorce and alimony
cases, including those cases ancillary to the divorce proceedings. See Ga. Const.
1983, Art. VI, Sec. VI, Par. III (6); Morris v. Surges, 284 Ga. 748, 750 (2) (670 SE2d
84) (2008); see also Williams v. Cooper, 280 Ga. 145 (625 SE2d 754) (2006)
(Supreme Court decided appeal from attorney fee award arising out of contempt
proceeding to enforce a support obligation). As the underlying subject matter of this
appeal is child support and/or alimony, it is hereby TRANSFERRED to the Supreme
Court for disposition.
                                         Court of Appeals of the State of Georgia
                                                                              09/22/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.